Case 4:18-cv-00660-JFJ Document 22 Filed in USDC ND/OK on 06/05/20 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OKLAHOMA

EMMA H. O/B/O A.L.M., A MINOR,                )
                                              )
               Plaintiff,                     )
                                              )
vs.                                           )         Case No. 18-CV-660-JFJ
                                              )
ANDREW M. SAUL,                               )
Commissioner of Social Security,              )
                                              )
               Defendant.                     )

                                    OPINION AND ORDER

       Plaintiff Emma H. (“Plaintiff”), on behalf of the minor child, A.L.M. (“Claimant”), seeks

judicial review of the decision of the Commissioner of the Social Security Administration finding

that Claimant is not disabled. In accordance with 28 U.S.C. § 636(c)(1) & (3), the parties have

consented to proceed before a United States Magistrate Judge. For reasons explained below, the

Court REVERSES and REMANDS the Commissioner’s decision denying benefits. Any appeal

of this decision will be directly to the Tenth Circuit Court of Appeals.

I.     General Legal Standards and Standard of Review

       A claimant for disability benefits bears the burden of proving a disability. 20 C.F.R. §

416.912(a). A person under the age of 18 is considered “disabled” under the Social Security Act

if that individual has “a medically determinable physical or mental impairment or combination of

impairments that causes marked and severe functional limitations, and that can be expected to

cause death or that has lasted or can be expected to last for a continuous period of not less than 12

months.” 20 C.F.R. § 416.906. A physical or mental impairment is an impairment “that results

from anatomical, physiological, or psychological abnormalities which are demonstrable by

medically acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C. § 1382c(a)(3)(D).
Case 4:18-cv-00660-JFJ Document 22 Filed in USDC ND/OK on 06/05/20 Page 2 of 9




        Social Security regulations implement an abbreviated, three-step sequential process to

evaluate a claim for Child’s Supplemental Security Income Benefits under Title XVI of the Social

Security Act. See 20 C.F.R. § 416.924. At step one, a child will not be deemed disabled if he is

working and such work constitutes substantial gainful activity. At step two, a child will not be

found disabled if he does not suffer from a medically determinable impairment that is severe. At

step three, a child will be found disabled if the child has “impairment(s) that meets, medically

equals, or functionally equals the listings” and that satisfy the 12-month duration requirement. 20

C.F.R. §§ 416.924(a).

        Whether a child’s impairment “meets or medically equals” the listings and whether a

child’s impairment “functionally equals” the listings are separate inquiries under the step-three

analysis. See 20 C.F.R. §§ 416.926 (explaining “medical equivalence” analysis); 416.926a

(explaining “functional equivalence” analysis).           In evaluating “medical equivalence,” an

impairment(s) is “at least medically equivalent to a listed impairment in appendix 1 of subpart P

of part 404 of this chapter if it is at least equal in severity and duration to the criteria of any listed

impairment.” 20 C.F.R. § 416.926(a). In both child and adult cases, medical equivalence can be

found in three ways:

                 (1)(i) If you have an impairment that is described in the Listing of
        Impairments in appendix 1 of subpart P of part 404 of this chapter, but—
                 (A) You do not exhibit one or more of the findings specified in the particular
        listing, or
                 (B) You exhibit all of the findings, but one or more of the findings is not as
        severe as specified in the particular listing,
                 (ii) We will find that your impairment is medically equivalent to that listing
        if you have other findings related to your impairment that are at least of equal
        medical significance to the required criteria.
                 (2) If you have an impairment(s) that is not described in the Listing of
        Impairments in appendix 1 of subpart P of part 404 of this chapter, we will compare
        your findings with those for closely analogous listed impairments. If the findings
        related to your impairment(s) are at least of equal medical significance to those of




                                                    2
Case 4:18-cv-00660-JFJ Document 22 Filed in USDC ND/OK on 06/05/20 Page 3 of 9




       a listed impairment, we will find that your impairment(s) is medically equivalent to
       the analogous listing.
                (3) If you have a combination of impairments, no one of which meets a
       listing described in the Listing of Impairments in appendix 1 of subpart P of part
       404 of this chapter (see § 416.925(c)(3)), we will compare your findings with those
       for closely analogous listed impairments. If the findings related to your
       impairments are at least of equal medical significance to those of a listed
       impairment, we will find that your combination of impairments is medically
       equivalent to that listing.

20 C.F.R. § 416.926(b).

       In evaluating functional equivalence, the ALJ must evaluate all relevant factors, including

(1) how well the child can initiate and sustain activities, how much extra help he needs, and the

effects of structured or supportive settings; (2) how the child functions in school; and (3) the effects

of the child’s medications or other treatment. 20 C.F.R. § 416.926a(a)(1)-(3). The ALJ also must

consider how the child functions in all his activities “in terms of six domains”: “(i) Acquiring and

using information; (ii) Attending and completing tasks; (iii) Interacting and relating with others;

(iv) Moving about and manipulating objects; (v) Caring for yourself; and, (vi) Health and physical

well-being.” 20 C.F.R. § 416.926a(b)(1)(i)-(vi). A child’s impairment functionally equals a listing

if the child has “marked” limitations in two of the six functioning domains or an “extreme”

limitation in one domain. 20 C.F.R. § 416.926a(d). See 20 C.F.R. § 416.926a(e) (defining

“marked” and “extreme” limitations).

       In reviewing a decision of the Commissioner, the Court is limited to determining whether

the Commissioner has applied the correct legal standards and whether the decision is supported by

substantial evidence. See Grogan v. Barnhart, 399 F.3d 1257, 1261 (10th Cir. 2005). Substantial

evidence is more than a scintilla but less than a preponderance and is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion. See id. The Court’s review is

based on the record, and the Court must “meticulously examine the record as a whole, including




                                                   3
Case 4:18-cv-00660-JFJ Document 22 Filed in USDC ND/OK on 06/05/20 Page 4 of 9




anything that may undercut or detract from the ALJ’s findings in order to determine if the

substantiality test has been met.” Id. The Court may neither re-weigh the evidence nor substitute

its judgment for that of the Commissioner. See Hackett v. Barnhart, 395 F.3d 1168, 1172 (10th

Cir. 2005). Even if the Court might have reached a different conclusion, the Commissioner’s

decision stands if it is supported by substantial evidence. See White v. Barnhart, 287 F.3d 903,

908 (10th Cir. 2002).

II.    Procedural History and the ALJ’s Decision

       Plaintiff, Claimant’s grandmother, applied for Title XVI supplemental security income

benefits on behalf of Claimant on August 6, 2015, alleging Claimant became disabled on

September 3, 2014. R. 149-155. Plaintiff alleged Claimant was disabled due to depression. R.

171. Plaintiff’s claim for benefits was denied initially on October 27, 2015, and on reconsideration

on January 7, 2016. R. 56-63, 73-76, 64-72, 82-85. Plaintiff then requested a hearing before an

ALJ, and the ALJ conducted the hearing on October 17, 2017. R. 31-52. The ALJ issued a

decision on January 26, 2018, denying benefits and finding Claimant not disabled at step three,

because her impairments did not meet, medically equal, or functionally equal a listing. R. 10-30.

The Appeals Council denied review, and Plaintiff appealed. R. 1-5; ECF No. 2.

       At step one, the ALJ found that Claimant had not engaged in substantial gainful activity

since the application date of July 16, 2015.1 R. 16. At step two, the ALJ found that Claimant had

the severe impairments of major depressive disorder, anxiety disorder, and post-traumatic stress

disorder (“PTSD”). Id. At step three, the ALJ found that Claimant had no impairment or

combination of impairments that met, medically equaled, or functionally equaled the severity of a



1
  The ALJ states the application date is July 16, 2015, but the application contained in the record
is dated August 6, 2015. R. 149-155. The July 16, 2015 date could be a protected filing date, but
the record does not reflect that information.


                                                 4
Case 4:18-cv-00660-JFJ Document 22 Filed in USDC ND/OK on 06/05/20 Page 5 of 9




listed impairment. R. 16-27. In particular, the ALJ considered listings 112.04 (Depressive,

bipolar, and related disorders), 112.06 (Anxiety and obsessive compulsive disorders), and 112.15

(trauma and stressor-related disorders) but concluded the evidence of record failed to establish any

of the requirements to meet, medically, or functionally equal any listing. Id. Accordingly, the

ALJ concluded that Claimant was not disabled.

III.   Issues

       Plaintiff raises three points of error in her challenge to the denial of benefits on Claimant’s

behalf: (1) the ALJ’s step-three conclusion that Claimant’s impairments did not meet or medically

equal a listed impairment is not sufficiently specific and not based on substantial evidence; (2) the

ALJ erred in his “functional equivalence” analysis at step three; and (3) the decision was rendered

by an ALJ whose appointment was invalid at the time he rendered his decision. ECF No. 18. For

the reasons explained below, the Court reverses the decision based on the first allegation of error

and does not reach the other two alleged errors.2

IV.    Analysis

       A.       ALJ Failed to Properly Analyze Whether Claimant Met or Medically Equaled
                a Listing

       Plaintiff argues the ALJ erred by failing to properly consider whether Claimant’s

impairments met or medically equaled a listed impairment as part of his step-three analysis.

Plaintiff contends the ALJ’s findings are mere “boilerplate” and constitute a bare conclusion

lacking the required legal analysis. ECF No. 18 at 7.



2
  In previous decisions, the Court has declined to address the Appointments Clause issue as a
threshold issue. Instead, the Court has found that “it serves the interests of justice and efficiency
to reach the Appointments Clause issue only if there are no other grounds for reversal.” Daryn
Lee W. v. Saul, No. 18-CV-401-JFJ, 2019 WL 4751551, at *2 (N.D. Okla. Sept. 30, 2019). In this
case, there is an alternative ground for reversal, and the Court remands on that basis. Any
Appointments Clause deficiency will necessarily be cured on remand.

                                                 5
Case 4:18-cv-00660-JFJ Document 22 Filed in USDC ND/OK on 06/05/20 Page 6 of 9




        In a child disability case, the ALJ has a duty to examine the record to determine, “with

appropriate reasoning,” whether a child’s impairment “meets, medically, or functionally equals a

listing.”    Bledsoe ex rel. J.D.B. v. Colvin, 544 F. App’x 823, 826 (10th Cir. 2013).

Correspondingly, a conclusory statement that a child’s impairments do not meet or medically equal

a mental impairment listing fails to fulfill the ALJ’s duty to “‘make a specific finding as to the

degree of limitation in each of the functional areas’ used to determine whether a mental impairment

meets a listing.” Smith ex rel E.S.D. v. Barnhart, 157 F. App’x 57, 65 (10th Cir. 2005) (quoting

20 C.F.R. § 416.920a(e)). Such conclusory treatment of the “meet or medically equal” analysis

amounts to a “bare conclusion [that] is beyond meaningful judicial review.” Clifton v. Chater, 79

F.3d 1007, 1009 (10th Cir. 1996). See Huffman v. Astrue, 290 F. App’x 87, 89 (10th Cir. 2008)

(in reversing child case pursuant to Clifton, finding, “‘in the absence of ALJ findings supported by

specific weighing of the evidence, we cannot assess whether relevant evidence adequately supports

the ALJ’s conclusion that B.H.’s impairments did not meet or equal any listed impairment.’”)

(quoting Clifton, 79 F.3d at 1009) (alterations omitted). See also Corley o/b/o C.M.C. v. Comm’r,

SSA, 752 F. App’x 635, 642 (10th Cir. 2018) (noting that “generalized, conclusory treatment” in

considering whether child claimant met or medically equaled listing criteria “is inadequate under

our decision in Clifton, which required the ALJ ‘to discuss the evidence and explain why he

found’” child claimant did not meet or equal any considered listing).

        The Court concludes that the ALJ’s analysis of whether Claimant met or medically equaled

a listing is deficient and requires remand. The ALJ’s findings in this regard consist of the

following:

        The claimant does not have an impairment or combination of impairments that
        meets or medically equals the severity of one of the listed impairments in 20 CFR
        Part 404, Subpart P, Appendix 1 (20 CFR 416.924, 416.925 and 416.926).




                                                 6
Case 4:18-cv-00660-JFJ Document 22 Filed in USDC ND/OK on 06/05/20 Page 7 of 9




       The Code of Federal Regulations specifically describes the purpose of the “listings
       of impairments.” If an individual suffers from impairment with all of the
       symptoms, test results, and conditions or consequences as described in a particular
       listing, he or she will be considered disabled on medical grounds regardless of
       previous work experience, age or education. The undersigned has carefully
       compared the claimant’s signs, symptoms, and laboratory findings with the criteria
       specified in all of the Listings of Impairments. The undersigned finds no evidence
       that the claimant has an impairment or combination of impairments that meets or
       medically equals any listed impairments.

       The ALJ has carefully compared the claimant’s signs, symptoms, and laboratory
       findings with the criteria specifically in all of the Listings of Impairments. The ALJ
       has placed specific emphasis upon Listings 112.04, Depressive, bipolar and
       related disorder; Listing 112.06, Anxiety and obsessive compulsive disorders;
       Listing 112.15, Trauma and stressor-related disorder (Mental Disorders). Based
       upon this analysis, the ALJ finds that the claimant’s impairments do not meet or
       equal the criteria established for an impairment shown in the Listings of
       Impairments in Appendix 1, Subpart P, and Regulations No. 4.

       These conclusions are supported by the discussion of the evidence as set out in this
       opinion. As the evidence demonstrates, none of the claimant’s alleged impairments
       meet the exact requirements of any specific listings.

R. 16-17 (emphasis in original). Although the ALJ then proceeded to consider whether Claimant’s

impairments functionally equaled the stated mental listings, he failed to explain why he found

Plaintiff’s impairments did not meet or medically equal those listings. Most glaringly, the ALJ

failed to address the four areas of mental functioning known as the “paragraph B” criteria, which

are incorporated into each of the relevant mental listings. See 20 C.F.R. Pt. 404 Subpt. P, App’x

1, Pt. B2, § 112.00(A)(2)(b) (explaining four areas of “paragraph B” mental functioning and ALJ’s

duty to determine “the degree to which your medically determinable mental impairment affects

the four areas of mental functioning and your ability to function age-appropriately in a manner

comparable to that of other children your age who do not have impairments”). The ALJ’s

statement here amounts to a “bare conclusion” that this Court cannot meaningfully review, which

constitutes reversible error. Clifton, 79 F.3d at 1009. For this reason, the Court cannot simply




                                                 7
Case 4:18-cv-00660-JFJ Document 22 Filed in USDC ND/OK on 06/05/20 Page 8 of 9




“take the ALJ at his word” that he properly considered the requirements of Listings 112.04, 112.06,

and 112.15, as the Commissioner urges. ECF No. 20 at 3.

       B.      Error Was Not Harmless and Requires Remand

       The Commissioner further argues that any deficiency in the ALJ’s conclusion that

Claimant’s impairments did not meet or medically equal a listing is harmless, because the ALJ

went on to discuss in detail whether Claimant’s impairments were functionally equivalent to a

listing by addressing the six domains of functional equivalence. The Court rejects this argument.

The Tenth Circuit has clearly indicated in its unpublished decisions that the categories for

determining whether a mental listing is met or equaled, while similar, are “completely delinked”

from the six functional equivalence domains. Huffman, 290 F. App’x at 89; Smith, 157 F. App’x

at 65 (both quoting 65 Fed. Reg. 54746, 54755 (Sept. 11, 2000)). Accordingly, “the discussion of

the functional equivalence domains does not serve as a substitute for the requisite analysis of the .

. . functional areas” contained in the listing. Smith, 157 F. App’x at 65. See Huffman, 290 F.

App’x at 89 (disagreeing that ALJ’s lack of specific findings concerning whether child claimant’s

impairments met a listed impairment was “saved” by ALJ’s detailed discussion of six functional

equivalence domains).

       District courts within this circuit generally follow Huffman’s and Smith’s guidance on this

issue, and this Court also finds their reasoning persuasive. See, e.g., N.M. by and through Melrose

v. Berryhill, No. CIV-17-1073-BMJ, 2018 WL 3579481, at *3 (W.D. Okla. July 24, 2018)

(reversing where ALJ insufficiently analyzed whether child claimant met or medically equaled

mental listing, concluding that “the ALJ’s subsequent analysis of functional equivalency cannot

serve as the primary support for a finding that a child claimant does not meet or medically equal a

Listing”) (collecting cases); Vigil o/b/o V.D.V. v. Berryhill, No. 1:17-cv-00316-KMT, 2018 WL

1182404, at *4 (D. Colo. Mar. 7, 2018) (“Although there is some overlap between the medical and


                                                 8
Case 4:18-cv-00660-JFJ Document 22 Filed in USDC ND/OK on 06/05/20 Page 9 of 9




functional equivalence inquiries, they are not entirely coextensive.”) (citing cases). But see

Johnson ex rel. J.K.J. v. Colvin, No. 12-CV-77-FHM, 2013 WL 3216064, at *4-5 (N.D. Okla. June

24, 2013) (concluding that ALJ’s failure to analyze mental impairment listing criteria constituted

harmless error, where analysis of functional equivalence domains was sufficiently detailed and

supported, such that court was “confident” a more thorough discussion of evidence in light of

specific listing criteria would not have changed outcome of the case).3

       The Court finds the ALJ’s functional equivalency discussion, while lengthy and detailed,

cannot serve as the primary support for the “bare conclusion” that Claimant did not meet or

medically equal the criteria of Listing 112.04, 112.06, or 112.15. See R. 16. Reversal is required.

See Clifton, 79 F.3d at 1009.

V.     Conclusion

       For the foregoing reasons, the ALJ’s decision finding Claimant not disabled is

REVERSED and REMANDED for proceedings consistent with this Opinion and Order. On

remand, the ALJ should discuss his specific findings and his reasons for accepting or rejecting

evidence at step three.

       SO ORDERED this 5th day of June, 2020.




                                                     JODIF.JAYNE,MAGISTRATEJ
                                                                           UDGE
                                                     UNITEDSTATESDISTRICTCOURT




3
  The Commissioner relies heavily on Johnson in support of his harmless error argument. See ECF
No. 20 at 4. However, the Commissioner fails to acknowledge the weight of contrary authority,
including Huffman and Smith, which this Court finds persuasive and directly on point. See
Melrose, 2018 WL 3579481, at *3 n.4 (explaining why Johnson is not persuasive).


                                                9
